Citation Nr: 0907781	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  01-06 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for prostate cancer.  

The Veteran testified at a July 2006 Board hearing; the 
hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran is not shown to have qualifying service in 
Vietnam and is not shown to have been exposed to Agent Orange 
in service.

2.  The Veteran's prostate cancer is not etiologically 
related to active service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In August 2000 and October 2003 letters, VA informed the 
Veteran of the evidence necessary to substantiate his claim, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the Veteran was responsible.  

A May 2006 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not issued prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As the Board concludes 
below that the preponderance of the evidence is against the 
Veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case. Thus, the Board finds that any failure is harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

The Veteran's service treatment records, VA and private 
treatment records, a VA examination report, Social Security 
Administration records, and a Board hearing transcript have 
been associated with the claims file.  VA has provided the 
Veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  The Veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including malignant 
tumors may be presumed to have been incurred or aggravated 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide that the following diseases shall be 
service connected if the Veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e) (2008). VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  

The Veteran claims that his prostate cancer is related to 
exposure to Agent Orange in Vietnam.  A veteran, who had 
active service in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975, will 
be presumed to have been exposed to an herbicide agent during 
such service unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii) (2008).  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii) (2008).  In order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  

In its decision in Haas v. Nicholson, the U.S. Court of 
Appeals for Veterans Claims (Veterans Court or Court) 
reversed a Board decision, which denied service connection 
for diabetes mellitus, with peripheral neuropathy, 
nephropathy, and retinopathy as a result of exposure to 
herbicides.  Haas v. Nicholson, 20 Vet. App. 257 (2006), 
rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  
The Board determined that, although the appellant had served 
in the waters off the shore of the Republic of Vietnam, such 
service did not warrant application of the presumption of 
herbicide exposure because the appellant never set foot on 
land in that country.  In reversing the Board's decision, the 
Veterans Court held that a VA manual provision, VA 
Adjudication Procedure Manual M21-1, Part III, 4.08(k)(1)- 
(2) (Nov. 1991), created a presumption of herbicide exposure 
based on receipt of the Vietnam Service Medal (VSM).  In so 
holding, the Veterans Court found the manual provision to be 
a substantive rule and invalidated a subsequent amendment to 
that provision.  Thus, the Veterans Court held that, for 
purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), "service in 
the Republic of Vietnam" will, in the absence of 
contradictory evidence, be presumed based upon the receipt of 
a VSM, without any additional proof required that a veteran 
who served in waters offshore actually set foot on land in 
the Republic of Vietnam.  

VA appealed the Veterans Court decision in Haas to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  Pursuant to VA's motion, on January 26, 2007, the 
Veterans Court stayed further proceedings in all cases 
pending before VA, pending further order.  Ribaudo v. 
Nicholson, 21 Vet. App. 16 (2007).  The specific claims 
affected by the stay include those where evidence of 
herbicide exposure may be proven by receipt of the VSM or 
service on a vessel off the shore of Vietnam.  On May 8, 
2008, the Federal Circuit issued its decision in Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008) where it reversed the 
Veterans Court, holding that the Veterans Court had erred in 
rejecting VA's interpretation of § 3.307(a)(6)(iii) as 
requiring a servicemember's presence at some point on the 
landmass or inland waters of Vietnam in order to benefit from 
the regulation's presumption.  Petition for a writ of 
certiorari to the United States Supreme Court was denied on 
January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 
21, 2009).  Thus, the Board may adjudicate the Veteran's 
claim.  See Board of Veterans' Appeals, Chairman's Memorandum 
No. 01-09-03 (January 22, 2009) (lifting stay on processing 
of claims for compensation based on exposure to herbicides 
affected by Haas v. Nicholson); see also Board of Veterans' 
Appeals Chairman's Memorandum No. 01-06-24 (September 21, 
2006) ("Processing of Claims for Compensation Based on 
Exposure to Herbicides Affected by Haas v. Nicholson - 
Imposition of Stay").

Accordingly, the presumption of herbicide exposure is 
warranted for service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam (emphasis added).  38 
C.F.R. § 3.307(a)(6)(iii) (2008).

VA treatment records and a November 2000 VA genitourinary 
examination show that the Veteran was diagnosed with prostate 
cancer in 2000.  However, the record does not show that the 
Veteran's service involved duty or visitation in the Republic 
of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) (2008); Haas v. 
Peake, supra.  

The Veteran's Form DD 214 and personnel records show that he 
served as an aircraft mechanic.  He served at the Udorn Air 
Base, Thailand from March 1968 to February 1969.  The Veteran 
received the Vietnam Campaign Medal and the Vietnam Service 
Medal; however, these awards do not confirm service in 
Vietnam.  

The Veteran contends that on one or more occasions, he was 
sent with a team into Vietnam to repair and retrieve damaged 
aircraft.  However, such duty in Vietnam is not shown in the 
Veteran's personnel records, and he has presented no 
additional supporting evidence verifying these obligations.  
At his July 2006 Board hearing, the Veteran stated that 
following at least one occasion, he was issued a letter of 
reprimand for allegedly being AWOL while he was in Vietnam.  
He stated the noncommissioned officer in charge who ordered 
the Veteran to Vietnam subsequently failed to inform the 
Veteran's chain of command of his departure, and he was 
written up for being off the base.  The Veteran indicated 
that this incident occurred in December 1967.  

The Board notes that service personnel records show that the 
Veteran was stationed in Florida in December 1967.  Service 
personnel records confirm that that the Veteran had faced 
disciplinary action between December 1968 and January 1969 
for being AWOL.  However, the circumstances of that charge do 
not reflect service in Vietnam.  Rather, the Veteran was 
charged with failing to inform his superiors of his return to 
duty following hospital treatment for an injury.  Nothing in 
the documentation regarding the Veteran's alleged AWOL 
offense reflects a temporary duty assignment in Vietnam.  
Personnel records show that the Veteran was placed on 
temporary duty assignment at the Korat Air Force Base, 
Thailand, due to medical reasons on December 18, 1968.  He 
departed Korat on December 19, 1968 enroute to Dan Muang, 
Thailand.  From there, he arrived back at Udorn Air Force 
Base, Thailand on December 20, 1968.  

Service personnel records reflect service in Thailand, and do 
not reflect any temporary duty assignments or visitation in 
the Republic of Vietnam.  Service treatment records similarly 
do not confirm actual duty or visitation in Vietnam as any 
treatment received outside of the United States was received 
in Thailand.  The Veteran has not submitted any additional 
evidence to show he had actual duty or visitation in Vietnam.  
The record contains no evidence that corroborates the 
Veteran's allegation of exposure to Agent Orange.  

The Board has considered the Veteran's own statements in 
support of his claim.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) has held that lay 
evidence is one type of evidence that must be considered.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In this 
case, the Board finds that the Veteran's reports of temporary 
duty in Vietnam are simply not corroborated by the other 
evidence of record.  The specific incident described by the 
Veteran during his Board hearing regarding duty in Vietnam is 
not confirmed by personnel records.  Instead, personnel 
records show that this temporary duty assignment was at Korat 
Air Force Base in Thailand.  In light of the foregoing, the 
Board finds that the Veteran has not provided credible 
evidence of actual duty in Vietnam.

The Board also notes that although the Veteran does not claim 
that he was exposed to Agent Orange while stationed in 
Thailand, extensive research by the Department of Defense 
(DoD) and VA has resulted in a listing of known times and 
locations that herbicide agents have been stored, used, and 
tested from as early as the 1940's forward.  This listing is 
available on the internet, and the Board notes that this 
listing includes three notations with respect to Thailand.  
Two of them are essentially identical in noting that Agent 
Orange and other herbicides were used in Thailand in a large 
scale test program and field tests in defoliation of upland 
forests or jungle vegetation representative of Southeast 
Asia.  The dates for use are listed as 1964-65.  A third 
listing for Thailand, also in 1964-65, notes that an 
extensive series of tests were conducted in collaboration 
with the military research and development center of Thailand 
to perform on-site evaluation of phytotoxic chemicals on 
vegetation, and this entry indicates that testing took place 
at the replacement training center of the Royal Thai Army 
near Pranburi, Thailand.  As the Veteran did not serve on 
active duty in the specified areas of Thailand during the 
specific times when Agent Orange was sprayed, exposure to 
herbicides cannot be presumed.

Absent qualifying service in Vietnam, and absent other 
corroborating evidence of exposure to herbicides, the Board 
finds that there is no basis for presumptive service 
connection due to herbicide exposure.  See 38 U.S.C.A. § 
1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2008). 

Even though presumptive service connection is not warranted, 
the Veteran is not precluded from establishing service 
connection a diagnosed disability with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. 
Cir. 1994).  

The evidence clearly shows that the Veteran currently has 
prostate cancer. However, service connection is not warranted 
because prostate was not incurred or aggravated during 
service or within one year of the Veteran's separation from 
service. 

Service treatment records contain no complaints, diagnoses, 
or treatment for prostate cancer.  VA treatment records show 
that the earliest diagnosis of prostate cancer was in 2000.  
The Veteran was seen for elevated PSA levels in April 2000.  
He underwent a radical prostatectomy in October 2000.  The 
Veteran was diagnosed with prostate cancer 30 years after his 
separation from service.  Prostate cancer did not manifest 
within one year of the Veteran's separation from service.  
Finally, there is no indication that the Veteran's current 
prostate cancer is otherwise related service.  Therefore, the 
Board finds that service connection for prostate cancer is 
not warranted on a direct basis.  

C.  Conclusion

Although the Veteran has been diagnosed with prostate cancer, 
there is no competent evidence showing that the disability 
was incurred in service, there is no confirmed service in the 
Republic of Vietnam or confirmed exposure to an herbicide 
agent to warrant a presumption of service connection due to 
herbicide exposure, and no nexus has been established between 
the Veteran's current disability and his military service.  
Therefore, the Board concludes the preponderance of the 
evidence is against finding that the Veteran has prostate 
cancer etiologically related to active service.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.


ORDER

Entitlement to service connection for prostate cancer is 
denied.  




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


